Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.  Claims 1 and 12 are independent.  Claims have not been amended.
This Application was published as 2021/0044901.
Apparent priority: February 2019.
	The instant Application is related to:
16/785,176
16/785,856
16/785,918
16/785,930
16/785,950
16/785,202
16/881,090
16/881,101
Obviousness Double Patenting rejection will be evaluated at allowability considering the large number of moving parts.  Currently, no ODP was found.
Applicant’s amendments and arguments are considered but are either unpersuasive or moot in view of the new grounds of rejection that, if presented, were necessitated by the amendments to the Claims.
This action is Final.
Response to Arguments
Please connect the limitations in the Claims: “in response to the command, ceasing output of the jamming signal to allow the one or more microphones of the always-listening device to detect environmental audio.”  

    PNG
    media_image1.png
    118
    519
    media_image1.png
    Greyscale

Office action of 1/26/2022 p. 8.

	Independent Claims:
1.	A blocker device comprising: 
one or more sensors configured to detect a user input, wherein: 
the one or more sensors comprise at least one of: an accelerometer, a motion sensor, or a position sensor; and 
the user input comprises at least one of: tapping or a pattern of movements; 
one or more speakers configured to output a jamming signal to affect one or more microphones of an always-listening device, wherein the jamming signal comprises one or more ultrasonic sound waves; and 
one or more processors configured to: 
cause the one or more speakers to output the jamming signal to block the one or more microphones of the always-listening device; 
receive, from the one or more sensors, the user input; 
determine that the user input comprises a command; and 
cause the one or more speakers to cease outputting the jamming signal to allow the one or more microphones of the always-listening device to detect environmental audio. [Is this “ceasing” in response to the particular “command”?]

12.	A method comprising: 
outputting a jamming signal to affect one or more microphones of an always-listening device, wherein the jamming signal comprises one or more an ultrasonic sound waves; 
detecting, using one or more sensors, a user input, wherein the user input comprises at least one of: tapping or a pattern of movements; 
determining that the user input comprises a command; and 
ceasing output of the jamming signal to allow the one or more microphones of the always-listening device to detect environmental audio.  [Is this “ceasing” in response to the “command”?]

Supporting Specification:
Active Blocking [0033] Active blocking may be particularly useful in non-integrated implementations. The blocker may employ one or any combination of a variety of active blocking methods that are effective at preventing eavesdropping by devices using language recognition, artificial intelligence systems, and/or humans. The blocker may generate random static noise. The blocker may determine the ongoing volume of the environment's sounds, measured in real-time and/or as a maximum of some number of seconds into the past, and adjust the generated noise volume based on the environmental volume determined, such that the generated volume is more assured to prevent eavesdropping while not disturbing people when ambient volume decreases. The blocker may generate noise with profiles that differ from white noise, such as brown noise, and/or profiles that are specifically known to make it more difficult to understand human speech. The blocker may determine other characteristics of the environment's sounds similar to the volume determination, such as the presence and/or volume of specific frequency ranges, the types of sound waveforms, duration of frequencies, and/or to what degree human speech is present, and use such determinations to vary the generated noise's volume, profile, mix and/or duration of frequencies, volume of individual frequencies, and/or other characteristics. For example, the blocker may determine that the ambient general volume is 50 db and that a male voice is talking at 80 db in short bursts, then generate noise which is 60 db generally but having frequent short bursts of 90 db with a frequency typical of the male voice. [0034] The blocker may store multiple recordings of the environment's sounds of varying lengths, ranging, for example, from less than 5 ms to longer than a minute, and incorporate one or multiple simultaneous recordings into the generated noise. The blocker may periodically record the sounds while in blocking mode, during recent pass-through modes, and/or both. For example, the blocker may perform three 20 ms recordings every 15 seconds while in any mode, two 150 ms recordings every 5 minutes while in any mode, and three 4 second recordings from the two most recent pass-through mode events, and may loop each of them repeatedly, combine them all together, and/or combine them with noise, and generate the resulting noise through the blocker's speaker. The result is generated noise that may be more difficult for a listening device and/or associated servers to filter out to allow eavesdropping. Alternatively and/or additionally, before using any given recordings in generating noise, a recording may be modified for obfuscation, and/or converted to a formula that can be used to later generate sound that may approximate one or more characteristics of the recorded sound but without having to store the recordings. The blocker may store the recordings in such a way as to make it inaccessible to the blocker's software, impossible to have transmitted out of the blocker to a network, and/or the blocker may intentionally lack the capability to connect to a network to transmit the recordings; all these alternatives providing a high degree of assurance of the recordings not being a privacy risk. [0035] The blocker may also employ common noise cancelling techniques in the determination of what noise to generate. The blocker may analyze one or more characteristics of the environmental sound and build a profile of metadata about the sound which would be used to select one or more noise profiles from a dictionary of noise profiles and/or noise recordings which have been determined in advance to be very effective in jamming the type of environmental sound that is occurring during any given period of time. Additionally and/or alternatively, the dictionary may contain a definition of sound modifiers that should be applied to the environmental sound to generate one of the layers of noise. [0036] The blocker may employ directional speakers in jamming the listener's speakers. The directional speakers may reduce the noise disturbance to nearby users. Directional speakers may include the types and techniques typical for zoned audio systems, including parametric loudspeakers, but on a smaller scale. [0037] The blocker may have multiple jamming speakers for one or more of the listener's microphones. The jamming speakers may each separately and/or collectively be able to be positioned by the user independent of the blocker, which may allow the blocker to be compatible with a greater variety of listener shapes. For example, the blocker may have multiple flexible or rigid tentacles that extend from the blocker and out to various positions around the listener. Each tentacle may have one or more jamming speakers. [0038] The blocker may have a jamming test mode, and the blocker and/or a separate device may emit specific signals that are intended to be jammed and which would normally cause expected behaviors from the listening device. The blocker may measure if the jamming has been successful. Additionally or alternatively, the blocker may request that the user indicate to the blocker if the jamming was successful and/or if the audio is disturbing the user. The blocker may test multiple times at different intensities of jamming to determine the optimal intensity needed for balancing user privacy, while minimizing disturbance to the user. [0039] The blocker may use non-audible jamming to affect the microphones. Non-audible jamming may include multiple ultrasonic sound waves (e.g., including those used in parametric loudspeakers), single ultrasonic sound waves, and/or jamming that is not sound at all. Non-sound jamming may include magnetic interference of the listener's microphones and/or their associated circuits, infrared based temperature interference, electromagnetic interference, electric interference in the form of electric fields, quantum interference, vibration, non-coherent light at sufficiently close proximity or from a distance where the listener and/or microphone are susceptible to interference by light, as well as lasers. For example, it has been demonstrated that microphones may interpret a pattern of pulses from a light (e.g., light emitting diode (LED), laser, etc.), even from a great distance, as being equivalent to sound waves being received by the microphone, which may be useful for light-based (e.g., laser-based) audio injection attacks on voice-controllable systems. For example, a light (e.g., LED) may be high-intensity light in close proximity (e.g., <30 cm) to the microphone. The further the light source, the light source may be more focused to concentrate the intensity of the light on the microphone. The light may cause the microphone to interpret the light as interference (e.g., white noise). In some embodiments, the blocker may use this phenomenon to instead jam, at close proximity or from a distance, the microphones of the listener while in blocking mode. The use of non-sound based jamming may allow blocking of one microphone while permitting another microphone in close proximity to receive signals (e.g., not impacted by the non-sound based jamming). The blocker may use the techniques described for sound-based jamming, non-sound jamming, and/or any combination thereof for added privacy assurance. The blocker may provide insulation and/or covers to isolate non-sound based jamming to the space between the listener's microphone and the jamming source. ….[0046] Non-audible jamming technologies and techniques should be designed in such a way that they do not cause physical harm to the listener device and its microphones, such as heat damage. At the same time, the non-audible jamming technique should create enough disturbance in the microphone in such a way that the ambient sound is effectively masked. For example, increasing noise levels perceived by the microphone by an amount of decibels that may vary depending on the audio profile that is to be blocked. Furthermore, one or several non-audible jamming techniques can be used in combination with audible jamming techniques to increase sound masking effectiveness. Other means of increasing the masking efficiency of the jamming technique may use algorithms such as, but not limited to, noise cancelling to decrease the power of the ambient sound that is captured by the microphone.


The Drawing that most closely represent the independent Claims:

    PNG
    media_image2.png
    540
    312
    media_image2.png
    Greyscale

	
	Applicant’s Arguments:
A.	Applicant argues that Maziewski does not teach or suggest the following limitations of Claim 1:
1) 	one or more speakers configured to output a jamming signal to affect one or more microphones of an always-listening device, wherein the jamming signal comprises one or more ultrasonic sound waves; and 
2)	cause the one or more speakers to cease outputting the jamming signal to allow the one or more microphones of the always-listening device to detect environmental audio.
B.	Applicant argues that Thomas does not teach or suggest the following limitation of Claim 1:
1) 	one or more speakers configured to output a jamming signal to affect one or more microphones of an always-listening device, wherein the jamming signal comprises one or more ultrasonic sound waves; and 
C.	Applicant argues that the combination of Maziewski and Thomas is improper because Maziewski uses its jamming signal to block the ultrasonic attack while the device remains capable of detecting the user commands whereas Thomas’ jamming signal blocks the ability of the microphone to detect audible signals.

Response to Arguments:
Thomas teaches the entirety of the independent Claims but for the use of the “ultrasonic signal” as a jamming signal.  Thomas, Figure 4:

    PNG
    media_image3.png
    245
    594
    media_image3.png
    Greyscale

As to the teaching of a jamming signal, Applicant’s Response itself refers to [0094] of Thomas:

    PNG
    media_image4.png
    69
    550
    media_image4.png
    Greyscale

Response at 8.
Additionally, Thomas teaches that “gesture” and position of the user may be used as command:  “[0119] … For example, some embodiments include a physical motion or gesture sensor and control assembly…”
Thomas also teaches turning off the jamming by command including spoken commands: ““[0096] … In some embodiments, the jammed can be configured so that when a certain phrase is spoken by the individual (or other authorized individual), the jamming can be turned off. ...”
	The Specification of the instant Application includes a single mention:  “[0039] The blocker may use non-audible jamming to affect the microphones. Non-audible jamming may include multiple ultrasonic sound waves (e.g., including those used in parametric loudspeakers), single ultrasonic sound waves, and/or jamming that is not sound at all…..”	
	
Neither the Claim nor the Specification specify how the “ultrasonic sound waves” are used as a “jamming signal” for a microphone that is used for receiving spoken commands.
	
	All that the independent Claims state is:  “wherein the jamming signal comprises one or more ultrasonic sound waves.”

	This limitation is very broad.  For all we know, the “ultrasonic sound waves” are only a portion of the “jamming signal” and are used the way the prior art uses them, i.e. suppression of ultrasonic attacks.

	First: The jamming signal may be of the type that Thomas teaches and describes and then additionally “comprise” some “ultrasonic” components for good measure.  The Claim does not say that the jamming signal consists only of the ultrasonic sound waves and is also capable of jamming the capability of the microphone to detect audible range inputs.
	Second: As provided above, the Claim does not state with any particularity how the “ultrasonic sound waves” contribute to the jamming of the microphones.  When the Claim is broad and the Specification lacks detail as well, the fallback would be what is in the prior art; otherwise the claim would not be enabled.  
The prior art uses the “ultrasonic sound waves” to counter ultrasonic attacks. 
Accordingly, there is no reason why the use of ultrasonic jamming signal to prevent ultrasonic attacks, as taught by Maziewski, should be contradictory to the teachings of Thomas as opposed to being a complement to them: Thomas’s jamming signal covers the audible range and Maziewski’s covers the inaudible as prevalent in the prior art.  
As such, the combination of the two references is not contradictory to the principles of operation of either.

(Further and not material to the core arguments above:  Applicant argues that Maziewski uses its ultrasonic jamming signal for a limited duration while the device is taking spoken commands whereas Thomas wants to jam the spoken commands.  In Reply, using a limited duration ultrasonic jamming is only one option.)

Patentability of the other independent Claims is argued based on their similarity to Claim 1. Accordingly, the above provides a reply to those arguments as well.
Patentability of the dependent Claims is argued based on their dependence from their base independent Claims. Accordingly, the above provides a reply to those arguments as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maziewski (U.S. 2019/0043471) in view of Thomas (U.S. 2017/0180984).
Regarding Claim 1, Maziewski teaches (and suggests where indicated):
1.	A blocker device comprising:  [Maziewski: the “blocker device” and the “always listening device” of the Claim are one and the same in Maziewski.  The PDA itself outputs the jamming signal to its own microphones.]
one or more sensors configured to detect a user input, [Maziewski, Figure 7, shows the hardware platform 700 and includes “microphones 370” and “user interface 760” both of which teach the “sensors” of the Claim.  “[0045] … User interface 760 may include devices (not shown) such as a display element, touchpad, keyboard, and mouse, etc….”]
wherein:
the one or more sensors comprise at least one of: an accelerometer, a motion sensor, or a position sensor; and [Maziewski teach the “touchpad” as part of the “user interface 760” teaches the “position sensor” for sensing “tapping.”]
the user input comprises at least one of: tapping or a pattern of movements; [Maziewski, the teaching of “touchpad” as part of the “user interface 760” suggests sensing “tapping.”]
one or more speakers configured to output a jamming signal to affect one or more microphones of an always-listening device, [Maziewski, Figure 7, ”speaker 360.”  Figures 3 and 4, the “speaker 360” providing the “ultrasonic jamming signal 380” to the “microphones 370” of the “speech enabled device 130.”  The “speech enabled device 130” is an “always-listening device” at least with respect to its wake-word.  “[0014] … A speech enabled device 130 is shown to receive audio signals containing speech 140 from a user 110 of the device. In some embodiments, the speech enabled device 130 may be a smart-speaker, personal assistant, home management system, or any device configured to receive an audio signal containing spoken commands, recognize the commands, and act on those commands. In some embodiments, the device may be connected to the Internet and/or a local network to facilitate the performance of the requested tasks. For example, the user may say "computer, play song xyz," or "computer, set the temperature to 70 degrees," or "computer, send the following email to my friend Joe." In these examples, the term "computer" is used as a wake-up key phrase to get the attention of the device 130, which may have been in a low-power or sleep state.”  Figure 6, “broadcast jamming signal 630.”  “[0022] …In some embodiments, a separate loudspeaker may be employed to handle broadcasts in the ultrasonic frequency range….”]
wherein the jamming signal comprises one or more ultrasonic sound waves; and [Maziewski, Figures 3 and 4 , the “speaker 360” providing the “ultrasonic jamming signal 380.”  Figure 5 several methods of generating the “ultrasonic jamming signal 380.”  Figure 6, “generate ultrasonic jamming signal 620.”]
one or more processors configured to: [Maziewski, Figure 7, “Processor 720.”]
cause the one or more speakers to output the jamming signal to block the one or more microphones of the always-listening device;  [Maziewski, Figure 6, step 620 and Figures 3 and 4 showing the generation of the jamming signal and output from the speaker 360 for input to the microphones 370.  The speaker that outputs the jamming signal could be a separate speaker.  [0022].]
receive, from the one or more sensors, the user input; [Maziewski, Figure 7, “microphones 370” and “user interface 760” both of which teach the “sensors” of the Claim.  Figure 3, the “trigger 325” of the “Jamming Signal Generator 350” is generated by the “VAD circuit 320” based on detecting voice activity and Figure 4 where the “trigger 325” is generated by the “KPD circuit 330.”  KPD=Key Phrase Detection.  The “sensor” would be the microphone 370 for detecting either type of trigger.  Both are generated / input by the user and teach “user input” of the Claim.]
determine that the user input comprises a command; and [Maziewski, the KPD Circuit 330 detects a key phrase which can be mapped to “command.”]
cause the one or more speakers to cease outputting the jamming signal to allow the one or more microphones of the always-listening device to detect environmental audio. [Maziewski teaches that in the embodiment of Figure 4 where KPD triggers the jamming signal, the jamming signal stops after a window of time following the wake-on-voice key phrase detection.  “[0025] FIG. 4 is a block diagram of a system for ultrasonic attack prevention on a speech enabled device 130 ….   Triggering the jamming signal generator 350 based on key phrase detection …. In this embodiment, the jamming signal may be broadcast for a duration limited to the window of time during which spoken commands are accepted following the wake-on-voice key phrase detection.”  “[0036] …For example, the ultrasonic jamming signal may be broadcast for a time duration selected to be less than or equal to the duration of the detected voice activity. In another embodiment, the ultrasonic jamming signal may be broadcast for a time duration selected to be less than or equal to a time window during which spoken commands are accepted, by the speech enabled device, following the wake-on-voice key phrase detection.”] 
NOTE: The Claim does not establish a connection between the limitations.   For example, user input is received; command is detected in the user input (connection between limitations exists); cease outputting the jamming signal (this limitation is not connected to the detection of the command in the user input; it just happens on its own).

Maziewski receives the “user input” that includes the “wake-on-voice key phrase” by microphone and not by motion or pattern sensor or accelerometer.
Maziewski does not teach that the jamming signal ceases in response to detection of the command (not in the Claim but possibly intended and may be included in a future amendment).
Maziewski does not teach that ceasing the jamming signal is to “allow the … microphones … to detect environmental audio” because the microphones keep detecting the environmental audio during the jamming signal as well.  The jamming signal is ultrasonic and intended to counter ultrasonic attacks.

Thomas teaches:
one or more sensors configured to detect a user input,
wherein:
the one or more sensors comprise at least one of: an accelerometer, a motion sensor, or a position sensor; and [Thomas teaches that “gesture” and position of the user may be used as command:  “[0119] Some embodiments of the invention include ESAP devices, components, assemblies, and/or systems that provide an adaptive function, response, or capability. For example, some embodiments include adaptive devices that determine what the user is doing to control active features of a device. For example, some embodiments include a physical motion or gesture sensor and control assembly. In some embodiments, the ESAP can utilize physical motion or gesture sensor and control assemblies present in a protected device such as a smart phone. For example, FIG. 8 illustrates a proximity sensor 805 accessory in accordance with some embodiments of the invention. In some embodiments, the proximity sensor 805 can be enabled to turn on the microphones of a user's device 801 when close to a user's face. In some further embodiments, a liquid mercury switching alternate sensor can be used to determine intent….”  Thomas also teaches that the blocker/ESAP and the always listening device /protected device can communicate via accelerometer and other sensors capable of detecting physical signaling:  “[0070] Some embodiments include providing one or two-way communication capabilities between the protected and/or associated devices and the ESAP and/or associated devices. In some embodiments, the ESAP and associated devices can communicate with the protected devices via any and/or all forms of wired and/or wireless communication (including radio frequency communications, optical and audio communications). In some embodiments, communication can occur by embedding signals in masking or other signals generated by the ESAP and/or associated devices, where the signals can be picked up and/or decoded by software running on the protected device. In some embodiments, communication can occur via haptic or other physical forms of communication, where signals can be detected by gyroscopes, accelerometers and/or other sensors capable of detecting physical signaling.”]
the user input comprises at least one of: tapping or a pattern of movements; [Thomas teaches gesture and motion sensors both of which detect patterns of movement.]
…
receive, from the one or more sensors, the user input; [Thomas, The ESAP of Thomas teaches the Blocker device of the Claim and [0070] teaches that ESAP can communicate with the “protected device” / “always listening device” via “physical forms of communication” including “accelerometers.”]
determine that the user input comprises a command; and [Thomas teaches that the trigger/command for the ESAP/Blocker/Privacy device may be by voice:  “[0095] In some embodiments, one or more of the microphones associated with the ESAP can detect one or more words and/or phrases, sounds and/or signals in order to trigger certain capabilities, actions and/or behaviors. In some embodiments, these capabilities, actions and/or behaviors can include passing through and/or blocking, filtering or otherwise modifying detected audio signals … and/or other sensors or communication capabilities….”  The Trigger/Command need not be speech in Thomas:  [0060]-[0061] and “[0069] Some embodiments enable the ability for button presses or interaction with the ESAP and/or associated, including remote control systems, to result in actions/behaviors on associated devices. In some embodiments, when a button is pressed one or more times or one or more actions or series of actions is taken that is detected by the ESAP and/or one or more protected and/or associated devices, another set of actions, behaviors and/or capabilities can be enabled for a limited or enduring time period …”]
cause the one or more speakers to cease outputting the jamming signal to allow the one or more microphones of the always-listening device to detect environmental audio. [Thomas teaches that the trigger/command can cause “passing through and/or blocking … detected audio signals” as provided in [0095] above.  For allowing the mic of the protected/always listening device to detect environmental audio, see:  “[0096] …For example, in some embodiments, if a user does not want a digital assistant running on a protected device to be listening within a house or other area, the user can enable jamming on the ESAP. In some embodiments, the jammed can be configured so that when a certain phrase is spoken by the individual (or other authorized individual), the jamming can be turned off. In this instance, ambient audio detected by one or more microphones associated with the ESAP can be passed on to one or more microphones on the device associated with or protected by the ESAP so that user words, phrases and/or instructions it can be heard and acted upon by the digital assistant.”]

Thomas, Figure 4:

    PNG
    media_image3.png
    245
    594
    media_image3.png
    Greyscale

Maziewski and Thomas pertain to preserving privacy in PDAs and it would have been obvious to combine the types of user input taught by Thomas for invoking the jamming/masking signal and the collection of environmental audio from Thomas with the system of Maziewski to provide additional methods of input to command the device to enter or exit a privacy/blocking mode.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 2, Maziewski teaches: 
2. The blocker device of claim 1, wherein the blocker device is mounted on the always-listening device. [Maziewski, the blocking is by the speakers of the device itself and is therefore “mounted on the … device.”  See Figures 3-4.]
(See also Thomas: which teaches its ESAP privacy device to be an attachment/mounted on the underlying device.  See Figure 1.  “[0032] Some embodiments of the invention described herein include privacy/security/communication devices, privacy/security/communication systems and methods of use of these devices and systems for providing or facilitating a user's privacy/security/communication/utility. Unless specified or limited otherwise, the term "endpoint security appliance and platform" (and also called herein "ESAP") will be used throughout to describe embodiments of a structure forming at least a partial enclosure, chamber, cover, case, sleeve, channel, conduit, window, attachment and/or variations, add-ons, plug-ins, inserts and/or sub-attachments and/or associated devices thereof to broadly encompass rendering a range of levels of privacy/security/communication or other function to a user, owner, manager, service provider, or other party (i.e. corporate IT, human resource, legal, security or other such department, function, agency, command, parent device or monitoring and/or management system etc.).”  “[0091] Some embodiments of the ESAP can include detents, buttons, catches and/or releases to help secure and release a cover of the ESAP to a case. Some other embodiments of the ESAP can also include retention mechanisms such as one or more bumps or other suitable devices to help hold/retain protected devices….”]

Regarding Claim 3, Maziewski teaches: 
3. The blocker device of claim 1, further comprising: 
one or more second microphones configured to detect environmental audio, 
wherein the environmental audio comprises an audio trigger. [Maziewski, the KPD Circuit 330 detects a key phrase which can be mapped to “an audio trigger” of the Claim.  “[0025] … The system illustrated in FIG. 4 is substantially the same as the system illustrated in FIG. 3 with one exception: trigger 325 is generated by KPD circuit 330 rather than VAD circuit 320. Triggering the jamming signal generator 350 based on key phrase detection rather than voice activity detection may result in additional power savings since a key phrase will typically be detected less often than voice activity. In this embodiment, the jamming signal may be broadcast for a duration limited to the window of time during which spoken commands are accepted following the wake-on-voice key phrase detection.”]
Maziewski teaches that it may have several microphones or a microphone array but does not distinguish their functions.
Thomas teaches:
one or more second microphones configured to detect environmental audio, [Thomas, Figure 4, there is a second mic belonging to ESAP/Blocker in addition to the “protected mic” belonging to the protected device / “always listening device.”  “[0092] In reference to FIG. 4 showing circuit 500, one or more microphones can be added to the ESAP such that audio from the area around the protected, enclosed or associated device can be detected by the microphone. …. In some embodiments, the output of one or more of the microphones contained or associated with the ESAP (including remote microphones  … can be passed to one or more microphones within the protected or associated device, while in other embodiments, the output can be disconnected and/or passed to other devices and/or systems.”  See also Figure 3.]
wherein the environmental audio comprises an audio trigger. [Thomas teaches that the ESAP can be triggered by voice:  “[0095] In some embodiments, one or more of the microphones associated with the ESAP can detect one or more words and/or phrases, sounds and/or signals in order to trigger certain capabilities, actions and/or behaviors. In some embodiments, these capabilities, actions and/or behaviors can include passing through and/or blocking, filtering or otherwise modifying detected audio signals or enabling accessibility or operation of cameras, antennas and/or other sensors or communication capabilities. In some embodiments, some or all of the words and/or phrases, sounds and/or signals can be restricted such that only one or more authorized individuals and/or systems or devices can be allowed to trigger capabilities, actions and/or behaviors (e.g. husband and wife, but not children etc.), while other embodiments include no restrictions….”]
Maziewski and Thomas pertain to preserving privacy in PDAs and it would have been obvious to combine the feature of Thomas that can receive the trigger through the separate mic of the ESAP/Blocking device with the system of Maziewski that teaches that it can be triggered by a voice command in order to provide for the situation where the blocking device is a separate device and has its own mic.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 4, Maziewski teaches: 
4. The blocker device of claim 3, wherein the audio trigger comprises at least one of a spoken command, a whistle, or a clap. [Maziewski, the KPD Circuit 330 detects a “spoken command” key phrase as its “audio trigger” of the Claim.  “[0025] … Triggering the jamming signal generator 350 based on key phrase detection rather than voice activity detection … the wake-on-voice key phrase detection.”]

Regarding Claim 6, Maziewski teaches: 
6. The blocker device of claim 1, wherein the one or more processors are configured to: 
determine, using one or more second microphones, one or more characteristics of environmental audio; and 
adjust, based on the one or more characteristics of the environmental audio, one or more parameters of the jamming signal. [Maziewski adjusts the “duration” and “noise shape” (frequency content) of the jamming signal according to duration of the “detected voice activity” / “environmental audio” and “frequency response [of] speech singal.”  “[0036] …  For example, the ultrasonic jamming signal may be broadcast for a time duration selected to be less than or equal to the duration of the detected voice activity. In another embodiment, the ultrasonic jamming signal may be broadcast for a time duration selected to be less than or equal to a time window during which spoken commands are accepted, by the speech enabled device, following the wake-on-voice key phrase detection.”  Further:  “[0037] In some embodiments, the jamming signal may include high pass filtered white noise, colored noise shaped to match a frequency response associated with speech signals, combinations of tones, and/or a periodic sweep frequency.”]
Maziewski does not teach a second set of microphones for a separate blocker device because its PDA does the blocking itself.
Thomas teaches:
determine, using one or more second microphones, one or more characteristics of environmental audio; and [Thomas, Figures 3-4, there is a second mic belonging to ESAP/Blocker in addition to the “protected mic” belonging to the protected device / “always listening device.” See [“[0092] In reference to FIG. 4 showing circuit 500, one or more microphones can be added to the ESAP such that audio from the area around the protected, enclosed or associated device can be detected by the microphone….”]
adjust, based on the one or more characteristics of the environmental audio, one or more parameters of the jamming signal. [Thomas, Figure 4 shows the jamming signal and teaches adaptive masking/jamming signal that is adjusted according to the environmental audio:  “[0098] In some embodiments, the power level of signals played or passed through the digital signal processors or other systems on or associated with the ESAP can be modified based on the ambient sound level detected by one or more microphones on or associated with the ESAP. For example, in some embodiments, if a person speaking near the ESAP is detected to be raising the level of his/her voice, up to and including shouting, or if the general ambient noise level is increasing or decreasing, then the masking or other signal played or passed by the systems on the ESAP can be increased or decreased, and a louder or softer signal can be played or passed.”]
Maziewski and Thomas pertain to preserving privacy in PDAs and it would have been obvious to combine the feature of Thomas that can receive the environmental audio through the separate mic of the ESAP/Blocking device and also adjusts the making/jamming according to the environmental audio that must be obfuscated with the system of Maziewski that teaches that it does adjust the jamming audio according to the environmental audio in order to provide for the situation where the blocking device is a separate device and has its own mic.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 7, Maziewski teaches: 
7. The blocker device of claim 6, wherein the one or more characteristics of the environmental audio comprise at least one of: 
a presence of a frequency range; [Maziewski tailors its jamming signal to the signals detected in the environment: “[0037] In some embodiments, the jamming signal may include high pass filtered white noise, colored noise shaped to match a frequency response associated with speech signals, combinations of tones, and/or a periodic sweep frequency.”]
a volume of a frequency range; 
a type of sound waveform; 
a duration of a frequency; or [Maziewski adjusts the “duration” of the jamming signal according to duration of the “detected voice activity” / “environmental audio.”  T See [0025].  his does not specify duration of a particular frequency but suggests it by teaching that the frequency is “ultrasonic” and thus at least teaches a range of frequencies:  “… The jamming signal is broadcast over a loudspeaker for up to the duration of the detected voice activity to defend against the ultrasonic attack….”  Abstract.]
a degree to which human speech is present. [Maziewski, Figure 3, VAD circuit 320 determines human speech in the environment.  “[0034] As illustrated in FIG. 6, in an embodiment, method 600 for ultrasonic attack prevention commences by detecting, at operation 610, voice activity in an audio signal received through one or more microphones of a speech enabled device. The audio signal may include speech from a user of the device, an ultrasonic audio attack signal, or combination of both. In an alternative embodiment, at operation 615, rather than detecting voice activity, a wake on voice key phrase is detected.”]

Regarding Claim 8, Maziewski teaches: 
8. The blocker device of claim 6, wherein the one or more parameters of the jamming signal comprise at least one of: [Maziewski, Figure 5, see the various types of “Ultrasonic Jamming Signals 380.”]
a volume of the jamming signal; [Maziewski teaches that the jamming signal may be generated at a lower volume because the ultrasonic audio attack that it is intended to counter is from a farther source.  “[0024] In some embodiments, the speaker 360 will be in relatively close proximity to the microphones 370 and thus the power level of the ultrasonic jamming signal 380 may be set to a relatively low level in comparison to the anticipated power level of the ultrasonic attack signal 150 since audio generating device 120 will typically be located at a further distance from the microphones 370.”]
a profile of frequencies used in the jamming signal; [Maziewski:  “…The jamming signal may include white or colored noise, combinations of tones, and/or a periodic sweep frequency.”  Abstract.  These each have a “profile of frequencies.”]
a mix of frequencies used in the jamming signal; [Maziewski:  “… The jamming signal may include white or colored noise, combinations of tones, and/or a periodic sweep frequency.”  Abstract.  “[0029] Jamming signal generator 350c is shown to include a number of tone generator circuits 530 which are configured to generate frequency tones in the range of 18 kHz to 50 kHz at 2 kHz frequency spacing between the tones to generate the ultrasonic jamming signal 380….”]
a duration of frequencies used in the jamming signal; or [Maziewski teaches that the duration of jamming signal (and hence its frequencies) is set according to the duration of the window of time during which spoken commands are accepted.  [0025].  See also:  “[0030] Jamming signal generator 350d is shown to include a frequency sweep generator circuit 540 and a sweep reset timer circuit 550. Frequency sweep generator circuit 540 is configured to generate a linear frequency sweep signal ranging from 18 kHz to 50 kHz over a time period determined by the sweep reset timer circuit 550 to generate the ultrasonic jamming signal 380. In some embodiments the time period may be on the order of 0.5 seconds or greater. In some embodiments, the frequency sweep range and the time period may be adjusted to any selected value….”]
a volume of one or more frequencies used in the jamming signal. [Maziewski teaches that amplitudes of jamming tones/frequencies are varied according to the attacking signal: “[0029] … In some embodiments, the frequency spacing may be chosen as an integral value. Additionally, the amplitudes of the tones can be set to the same level or to varying levels to match a specific color, in a manner similar to jamming signal generator 350b.”  “[0030] … Additionally, the amplitudes of the sweep frequencies can be set to the same level or to varying levels to match a specific color, in a manner similar to jamming signal generator 350b. In some embodiments, nonlinear frequency sweep signals may also be generated.”]

Regarding Claim 9, Maziewski teaches or suggests: 
9. The blocker device of claim 1, wherein the jamming signal comprises a signal inverse to environmental audio detected by one or more second microphones. [Maziewski teaches that its jamming signal masks or jams the attack signal.  See Figure 2 and “[0023] … If, however, an ultrasonic attack is in progress, then the ultrasonic carrier component 220 of the attacking signal will cause the ultrasonic jamming signal 380 to mix down to the normal speech frequency range (due to microphone nonlinearity) and interfere with the frequency shifted ultrasonic speech component 230 of the attacking signal, thus masking or jamming the attack…”  It also teaches, in Figure 6, that the “audio signal” including the “audio attack signal” is “detected” at the microphones:  “[0034] As illustrated in FIG. 6, in an embodiment, method 600 for ultrasonic attack prevention commences by detecting, at operation 610, voice activity in an audio signal received through one or more microphones of a speech enabled device. The audio signal may include speech from a user of the device, an ultrasonic audio attack signal, or combination of both….”  Thus it teaches that the “audio attack signal” which is masked/jammed by the “jamming signal” is “environmental audio detected by … microphones” because the attack signal is present in the audio signal that is detected although the “attack signal” is not identified by the microphone.  “Inverse” is not defined and Maziewski likely teaches the intended limitation.  At the least it suggests producing a “signal inverse to the environmental audio.”]
This Claim does not specify that the second microphones that belong to the blocker are on a blocker that is separate from the protected device and does not require Thomas.  However, Thomas also teaches “adaptive masking” in [0099] where the masking signal is adapted to the environmental audio.  Because “inverse” is not defined, Thomas, too, at the least suggests this Claim limitation.

Regarding Claim 10, Maziewski teaches: 
10. The blocker device of claim 1, wherein the processor is further configured to: 
resume outputting the jamming signal based on at least one of: a predetermined amount of time or a second command. [Maziewski, Figure 4, the input of the “wake-on-voice key phrase detection” (KPD) turns on the device and triggers the “jamming signal generator 350” to output the jamming signal.]

Regarding Claim 11, Maziewski teaches: 
11. The blocker device of claim 10, wherein the second command is the same as the command. [Maziewski, the same “wake-on-voice key phrase detection” (KPD) turns on the device and triggers the “jamming signal generator 350” every time.  There is no separate command for turning the jamming signal generator on and off.  In the embodiment of Figure 4, it comes on by KPD and goes off after lapse of a duration.  See [0025] and [0036].]

Regarding Claim 12, Maziewski teaches: 
12. A method comprising: 
outputting a jamming signal to affect one or more microphones of an always-listening device, wherein the jamming signal comprises one or more an ultrasonic sound waves; [Maziewski, Figures 3-6.  Figures 3 and 4 showing the generating of the “ultrasonic jamming signal 380” and output of it by the “speaker 360” of the “speech enabled device 130” / “always listening device” for input to the “microphones 370” of device 130.   Figure 5 showing the types of ultrasonic jamming signal that are generated.  The “loudspeakers” outputting the “ultrasonic jamming signal 380” may be separate from the speakers 360 of the device 130.  [0022].]
detecting, using one or more sensors, a user input, wherein the user input comprises at least one of: tapping or a pattern of movements; [Maziewski includes types of “user interface 760” to receive tapping or pattern of movement.  “[0045] …User interface 760 may include devices (not shown) such as a display element, touchpad, keyboard, and mouse, etc….”]
determining that the user input comprises a command; and [Maziewski teaches receiving the user command via voice and thus by the “microphones 370.”  “[0020] KPD circuit 330 is configured to detect a wake-on-voice key phrase (such as the term "computer" as in the examples above), to wake the system from a lower power or sleep state. Of course, in some embodiments, terms other than "computer" may be used for the key phrase. Key phrase detection may be performed using known techniques in light of the present disclosure.”]
ceasing output of the jamming signal to allow the one or more microphones of the always-listening device to detect environmental audio. [Maziewski teaches that the jamming signal output ceases/stops after the lapse of a period/duration of time after the “wake-on-voice command.”   “…According to another embodiment, the ultrasonic jamming signal is generated in response to detection of a wake-on-voice key phrase in the received audio signal, and the jamming signal is broadcast over the loudspeaker for a time duration selected to be less than or equal to a time window during which spoken commands are accepted by the device following the wake-on-voice key phrase detection….”]
Maziewski provides the types of user interface conducive to tapping or pattern sensing but Thomas as applied to Claim 1 expressly teaches gesture and motion detection.  
Thomas teaches:  
detecting, using one or more sensors, a user input, wherein the user input comprises at least one of: tapping or a pattern of movements; [Thomas: “[0018] … For example, some embodiments include a physical motion or gesture sensor and control assembly. In some embodiments, the ESAP can utilize physical motion or gesture sensor and control assemblies present in a protected device such as a smart phone….” ]
determining that the user input comprises a command; and [Thomas additionally, as shown with respect to Claim 1,  teaches that the jamming/masking signal can be turned on or off on command/trigger by the user.  Types of trigger/command are varied and included gesture, motion, position and “context” in addition to phrases or words that are spoken.  “[0062] In some embodiments, examples of context-based decisions can include things such as allowing, preventing and/or modifying or reporting on certain types of access, communication, features and/or functions based on things such as identity, location, time of day, type of traffic and/or application being used, similarity (or not) to prior behaviors or profiles, type of system being accessed or communicated with or other such contextual information.”
ceasing output of the jamming signal to allow the one or more microphones of the always-listening device to detect environmental audio. [Thomas teaches that when the jamming signal is turned off environmental audio can be picked up by the microphones of the underlying device: Thomas: “[0069] … this example, a user can cause the microphones to no longer be jammed (a capability of the ESAP or associated device) and the configured application to launch (a capability of the protected device)….”  See Figure 4 for collection of environmental audio when jamming signal stops.  See [0094]-[0095] and “[0096] …  In some embodiments, the jammed can be configured so that when a certain phrase is spoken by the individual (or other authorized individual), the jamming can be turned off. In this instance, ambient audio detected by one or more microphones associated with the ESAP can be passed on to one or more microphones on the device associated with or protected by the ESAP so that user words, phrases and/or instructions it can be heard and acted upon by the digital assistant.”]
Rationale for combination as provided for Claim 1.

Regarding Claim 13, Maziewski teaches input interface with can sense motion.
Thomas expressly teaches: 
13. The method of claim 12, wherein the one or more sensors comprise at least one of: an accelerometer, a motion sensor, or a position sensor. [Thomas, “[0070] … In some embodiments, communication can occur via haptic or other physical forms of communication, where signals can be detected by gyroscopes, accelerometers and/or other sensors capable of detecting physical signaling.”]
Rationale for combination as provided for Claim 12.

Claim 14 is a device claim with limitations similar to the limitations of claim 6 and is rejected under similar rationale.

Claim 15 is a device claim with limitations similar to the limitations of claim 9 and is rejected under similar rationale.

Regarding Claim 18, Maziewski teaches: 
18. The method of claim 12, wherein the one or more sensors are located on a wearable device. [Maziewski:  “[0039] FIG. 7 illustrates an example platform 700, configured in accordance with certain embodiments of the present disclosure, to perform ultrasonic attack prevention. In some embodiments, platform 700 may be hosted on, or otherwise be incorporated into a speech enabled device, (for example, a smartphone, smart-speaker, smart-tablet, personal assistant, smart home management system), a personal computer, workstation, laptop computer, ultra-laptop computer, tablet, touchpad, portable computer, handheld computer, palmtop computer, messaging device, data communication device, wearable device, and so forth. Any combination of different devices may be used in certain embodiments.”]

Regarding Claim 19, Maziewski teaches: 
19. The method of claim 12, wherein the environmental audio comprises a command for the always-listening device. [Maziewski, Figures 3 and 4, the “KPD circuit 330” detects the “wake-on-voice key phrase” which wakes the device and the “ASR circuit 340” receives the rest of the command:  “[0021] ASR circuit 340 is configured to recognize speech following the key phrase in the audio signal, using known techniques in light of the present disclosure. The recognized speech may then be employed by the device 130 to perform desired actions based on the requests and commands of the user.”]

Claim 20 is a device claim with limitations similar to the limitations of claim 10 and is rejected under similar rationale.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Maziewski and Thomas in view of Florencio (U.S. 2016/0336022).
Regarding Claim 5, Maziewski and Thomas do not mention parametric speakers.
Florencio teaches: 
5. The blocker device of claim 1, wherein the one or more speakers comprise parametric loudspeakers. [Florenzio is directed to “privacy-preserving … speakers” for PDAs and teaches:  “[0002] Parametric speakers (i.e., producing sound from an ultrasonic signal) also provide some level of privacy when used for various audio applications. They have been used to provide a “zone” where sound can be heard by a user that is listening to the audio, without disturbing others. …”  See also Abstract:  “The privacy-preserving energy-efficient speaker implementations described herein improve user privacy while a user is listening to audio and can reduce the energy necessary to output the audio. This can be done by using parametric speakers and/or traditional loud-speakers. Signal splitting and masking can be used to improve user privacy….”  “[0034] The result is that the user is provided with a high-quality stereo experience with audio delivered directly to the left and right ear of the user. It should be noted that a single parametric speaker can be driven to form two (or more) ultrasonic beams, directed towards, for example, the two ears of the listener. Additionally, the splitting of the audio signal and sending complementary parts of the signal to different channels can be used to preserve the privacy of a user/listener and reduce the energy needed to output the audio signal. For example, this can be achieved by sending high frequency portions of the audio signal to the parametric speakers which direct ultrasonic beams at the ears of the user, while sending low frequency portions of the signal, which require more energy to output, to the traditional loudspeakers. In some of the privacy-preserving energy-efficient speaker implementations a user can select the amount of privacy and the amount of energy efficiency desired. Additionally, in some privacy-preserving energy-efficient speaker implementations a masking sound can be output in order to further disguise the sound output through the parametric speakers. This masking sound can be output via one of the loudspeakers or via a separate speaker or sound generator. Generally any sound can be used as a masking sound. For masking speech, a babble sound where an energy envelope is modulated by the reverse of the energy envelope of the signal being masked may provide a great masking effect. Additionally, the masking signal may be output in a form that places a null at or near the user's ear, and a pole at the person who the masking is targeting.”]
Maziewski, Thomas, and Florencio pertain to preserving privacy in PDA devices and it would have been obvious to use the parametric speakers of Florencio that enhance privacy and also pertain to masking/jamming and ultrasonic signals with the system of combination to improve privacy.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Maziewski and Thomas in view of Wilson (U.S. 2004/0193413).
Regarding Claim 16, Maziewski teaches that the jamming goes on for the duration of VAD or command input.  [0036].  Thomas teaches that the actions can be enabled for a limited period of time:  “[0069] … another set of actions, behaviors and/or capabilities can be enabled for a limited or enduring time period …”  
When an input is by touch or gesture the duration of touch is usually a parameter of detection of input.  Maziewski and Thomas do not address that.
Wilson teaches:
16. The method of claim 12, further comprising: 
detecting the user input within a predetermined period of time. [Wilson is directed to providing user inputs as control and command via hand gestures and teaches that the duration of gesture changes the meaning of the command.  See [0073] and Figure 7 and “[0083] … Move and Raise commands may be recognized by dwelling on the window for a period of time. …”  See also the passages cited for Claim 17.]
Maziewski, Thomas, and Wilson pertain to command and control of PDA devices and it would have been obvious to use the particulars that are considered for using hand gestures as command from Wilson, which is focused on this type of user input, with the system of combination which mentions user input at gesture or touch but does not discuss the specifics in order to provide particulars to this method of input.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

When an input is by touch or gesture the duration of touch is usually a parameter of detection of input.  Maziewski and Thomas do not address that.
Regarding Claim 17, Wilson teaches:
17. The method of claim 12, wherein the user input comprises a predetermined duration. [Wilson is directed to providing user inputs as control and command via hand gestures and teaches that the duration of gesture changes the meaning of the command.  See [0073] and Figure 7 and “[0083] … Move and Raise commands may be recognized by dwelling on the window for a period of time. …”  “[0097] …Other methods of termination include stopping movement of the hand (or object) for an extended period of time, which is processed by the system as a command to drop the associated hypothesis. Furthermore, as described hereinabove, the Move command may be invoked by dwelling the hand on the window for a period of time, followed by hand motion to initiate the direction of window movement.”  “[0099] …For example, by dwelling on a selected window for a short period of time (e.g., two seconds), the system can bring the window to the foreground of all other open windows (i.e., a RAISE command). Similarly, by dwelling a short time longer (e.g., four seconds), the system will grab (or select for dragging) the window, and the user causes the selected window to move up or down within the display by moving a hand up or down (i.e., a MOVE command)….”]
Rationale as provided for Claim 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mai (U.S. 20190147173).
Roy (U.S. 2019/0122691)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499.  The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fariba Sirjani/
Primary Examiner, Art Unit 2659